Blanchard, J.
This case was tried before one of the justices of the Municipal Court and a jury. The weight of evidence and the merits of the case are clearly on the side of defendant and the verdict of the jury is well sustained. The refusal of the court to admit in evidence the carbon copy of the alleged agreement, to which an exception was duly taken, does not warrant a reversal of the judgment on that ground. If such carbon copy had been marked for identification and made a part of the return, so that its contents might be considered, a different conclusion might have been reached.
The judgment must be affirmed, with costs.
Andrews, P. J., and O’Gorman, J., concur.
Judgment affirmed, with costs.